Yesawich, Jr., J.,
concurs in the following memorandum. Yesawich, Jr., J.
(concurring). I concur in the result reached, but disagree with the majority’s view of the state of the law respecting the extent to which an expert’s opinion may be predicated on hearsay. In a marked departure from the traditional rule that expert opinion testimony must be based on material in evidence (see People v Keough, 276 NY 141, 146), the Court of Appeals in People v Sugden (35 NY2d 453, 460) declared that a medical expert “may rely on material, albeit of out-of-court origin, if it is of a kind accepted in the profession as reliable in forming a professional opinion”. By permitting reliable but otherwise inadmissible data to serve as a basis for an expert’s opinion, the court was harmonizing the New York law of evidence with the Federal rule now found in rule 703 of the Federal Rules of Evidence (US Code, tit 28) (People v Sugden, 35 NY2d 453, 459; Prince Evidence, 27 Syracuse L Rev 460). Reliability of the material is the touchstone; once reliability is established, the medical expert may testify about it even though it would otherwise be considered inadmissible hearsay (Salathiel v State of New York, 96 Misc 2d 72, 74; People v Mack, 86 Misc 2d 364, 367; Iannucci v John Hancock Mut. Life Ins. Co., 83 Misc 2d 733; 736). The underlying rationale is that since physicians make life and death decisions in reliance upon medical reports filed by other doctors and medical personnel, those reports, though not independently admissible in evidence, enjoy a singular trustworthiness (Advisory Committee Note to Federal Rules of Evidence, § 703). If the dependability of the neurosurgeon’s report had been established, passages relevant to the orthopedic surgeon’s opinion could properly have been brought to the jury’s attention (see Baumholser v Amax Coal Co., 630 F2d 550, 553). Here, however, no external circumstance guaranteeing its reliability existed (see Bryan v John Bean Div. of FMC Corp., 566 F2d 541, 546). The mere fact that it was a medical report did not suffice to render it reliable particularly in light of the fact that the neurosurgeon’s examination had occurred more than one year after the commencement of this action. Moreover, the report was not secured to enable the treating physician to render treatment, but rather to reinforce his diagnosis in a personal injury suit in which trial was imminent. Furthermore, there is no indication defendant had any awareness of the existence of the report (cf. O’Gee v Dobbs Houses, Inc., 570 F2d 1084, 1089); meaningful cross-examination concerning its validity and the neurosurgeon’s qualifications was, therefore, foreclosed to him, and *985this lack of advance notice also deprived defendant of the opportunity to retain his own expert to dispute the neurosurgeon’s findings.